Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 18, 1989, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of imprisonment of 5Vfc years to life, unanimously affirmed.
The testimony of the People’s witness, one of the arresting *57officers, was not so inherently incredible or improbable as to warrant reversal of the suppression court’s determination of credibility (see, People v Benitez, 162 AD2d 100). According to that testimony, the police, in effecting defendant’s arrest, used no more force than was necessary to subdue him, and the inculpatory statements sought to be suppressed were not made until some 20 minutes after the scuffle and after defendant had waived his Miranda rights. There being no causal connection between defendant’s statements and the force properly used to apprehend him, the voluntariness of the statements was not impaired (People v Catanzaro, 17 NY2d 185, mot to amend remittitur granted 17 NY2d 808, cert denied 385 US 875). Nor can the sentence be deemed excessive, given that it was willingly accepted by defendant as a fair bargain, and in view of defendant’s participation in two additional sales. Concur—Murphy, P. J., Rosenberger, Ross and Kassal, JJ.